The record before us shows no service of notice of appeal upon either the county attorney, the county judge, or the clerk of the county court. The petition in error, with case-made attached, was filed in this court on August 19, 1909, since which time no further appearance by or on behalf of plaintiff in error has been made in this court. On motion of the state, therefore, for the two reasons above assigned, the appeal herein is dismissed. It is ordered that the mandate of this court issue to the county court of Haskell county, directing said court to enforce its judgment and sentence herein.